however, that we should adopt the approach of federal and other state
                courts and permit appeals from proposed interveners in order to challenge
                the order denying intervention, citing, for example, Hodgson v. United
                Mine Workers of Am., 473 F.2d 118, 127 n.40 (D.C. Cir. 1972), Thrasher v.
                Bartlett, 424 So. 2d 605, 607-608 (Ala. 1982); Feigin v. Alexa Group, Ltd.,
                19 P.3d 23, 26 (Colo. 2001); In re Jeffrey M., 37 A.3d 156, 158 (Conn. App.
                Ct. 2012); Utah Down Syndrome Found., Inc. v. Utah Down Syndrome
                Ass'n, 293 P.3d 241 (Utah 2012), and Hirshberg v. Coon, 268 P.3d 258, 260
                (Wyo. 2012). Respondents have filed a proper person response, in which
                they urge this court not to overrule our prior precedent.
                                   Having considered the parties' responses, we decline
                appellant's invitation to deem a proposed intervener a "party" under
                NRAP 3A(a) for purposes of appeal, as doing so would disturb well-settled
                Nevada precedent clearly defining who is entitled to appeal.    Secretary of
                State v. Burk, 124 Nev. 579, 597, 188 P.3d 1112, 1124 (2008) ("[U]nder the
                doctrine of stare decisis, [this court] will not overturn [precedent] absent
                compelling reasons for so doing. Mere disagreement does not suffice."
                (Internal citations omitted)). Instead, we have explained that a petition
                for a writ of mandamus is an appropriate means of seeking this court's
                review of an order denying intervention. Am. Home Assurance Co. v.
                Eighth Judicial Dist. Court, 122 Nev. 1229, 1234, 147 P.3d 1120, 1124
                (2006). Moreover, even if appellant were granted party status to appeal
                here, the order she is attempting to challenge—a post-decree order
                denying leave to intervene—is not substantively appealable under NRAP
                3A(b)(8) as a special order after final judgment, as it did not affect any
                rights growing out of the judgment. Gumm v. Mainor, 118 Nev. 912, 918,



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A

                      MIDIZVIDDIDDIDIRD
59 P.3d 1220, 1225 (2002). Accordingly, we lack jurisdiction to consider
this appeal, and we therefore
            ORDER this appeal DISMISSED.




                                          Hardesty


                                                     c)Licir----Tr'
                                          Parraguirre




cc: Hon. William B. Gonzalez, District Judge, Family Court Division
     Sterling Law, LLC
     Patrick M.
     Tatiana M. H.M.
     Eighth District Court Clerk